 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICK BRADY,                                    No. 2:21-cv-00489 TLN AC
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT JONES, et al.,
15                       Defendant.
16

17          Plaintiff, a federal pretrial detainee, has brought a pro se lawsuit over jail conditions under

18   42 U.S.C. § 1983. He requests the protection of certain documents. ECF No. 17. Plaintiff’s

19   motion seeks the entry into the public record of documents that he believes are in danger of

20   destruction or suppression by defendants. Id. The motion provides no authority for “protection

21   of documents” by the court. However, the filing of the request has resulted in the inclusion of

22   plaintiff’s exhibits on the docket. Id. at 3-6. Accordingly, plaintiff’s request at ECF No. 17 is

23   DENIED as MOOT.

24   DATED: June 23, 2021

25

26

27

28
